El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En 31 de octubre de 1924, Tbe Eoyal Bant of Ganada entabló acción sobre un pagaré contra Ramón G. Goyco y Dionisia y Elisa Arabía de Goyco mancomunadamente, por la suma de $700 e intereses. El pagaré fué transcrito en la demanda, y después de varios incidentes preliminares los demandados radicaron una contestación general no ju-rada, negando todos los becbos de la demanda. El deman-dante pidió y obtuvo sentencia sobre las alegaciones en 30 de marzo de 1925. Los demandados trataron de apelar de la sentencia pero por razones de procedimiento no pudie-ron obtener que esta corte revisara el caso. Los becbos están más detalladamente expuestos en el caso de The Royal Bank of Canada v. Goyco, 34 D.P.R. 521, resuelto en julio 22, 1925, y en la decisión per curiam de esta corte, 35 D. P.R. 1056.
El presente pleito tiene por objeto que se deje sin efecto la sentencia de marzo 30, 1925. La teoría es que dicha sentencia es nula y puede por consiguiente ser atacada co-lateralmente. Volvamos atrás para decir que la sentencia de marzo 30, 1925, fué obtenida porque el banco demandante *366sostuvo con éxito que la contestación general de los enton-ces demandados admitía los hechos de la demanda, descan-sando en el artículo 119 del Código de Enjuiciamiento Civil, que dice como sigue:
“Cuando se entable una acción fundada en un documento, y la demanda contenga copia del mismo, o éste vaya unido a ella, la autenticidad y otorgamiento en forma de dicho documento se con-siderarán admitidas, a menos que se jure la contestación negando dicha autenticidad. ’ ’
Los aquí demandantes con mucha razón sostienen que aunque la autenticidad y otorgamiento de un documento sean admitidos, ninguna de las otras alegaciones de la de-manda han sido admitidas. Entre los hechos no admitidos está el que se refiere al pago del documento o bajo ciertas circunstancias, a su entrega. Un demandado, a pesar de los términos del artículo 119, podría siempre demostrar que había satisfecho un pagaré, y tiene derecho a ser oído en cuanto a esa cuestión necesariamente levantada por una ne-gativa general, y también, según hemos indicado, en cuanto a la cuestión de la entrega.
Cuando la presente acción fué establecida el banco de-mandado, junto con otras supuestas defensas, levantó la de res adjudicaba o "de impedimento por sentencia anterior {estoppel by the former judgment). Se ha levantado al-guna cuestión en cuanto a si las anteriores actuaciones de los ahora demandantes atacando la sentencia no son por sí solas suficientes para causarles un impedimento. Los en-tonces demandados apelaron o trataron de apelar, se opu-sieron a la condena de costas e hicieron varias comparecen-cias. Durante todo este tiempo, sin embargo, su contesta-ción general estaba archivada en la corte. Las únicas cues-tiones ante nosotros en este respecto son si la sentencia de marzo 30, 1925, es de tal modo nula que los demandados pueden, atacarla colateralmente. Si la sentencia es inexis-tente, es nula en todo tiempo.-
*367Incidentalmente podemos decir que los entonces deman-dados en cualquier tiempo hubieran podido radicar una moción en el pleito anterior para dejar sin efecto la senten-cia, si era inexistente. Una sentencia nula, no existiendo otro impedimento, puede ser atacada directamente en cual-quier tiempo. Los entonces demandados a nada renuncia-ron por dejar pasar el tiempo.
 La verdadera cuestión es si la sentencia era in-existente o no y no vemos manera de evadir la conclusión de que lo era. Después de levantada una cuestión por la contestación los demandados tienen derecho a un juicio so-bre los hechos no admitidos. Una sentencia sobre las úni-cas cuestiones envueltas, dictada sin mediar un juicio, es inexistente. Artículos 195 y siguientes del Código de En-juiciamiento Civil; Windsor v. McVeigh, 93 U. S. 274; Reynolds v. Stockton, 140 U. S. 254; Johnson v. McKinnon, 13 L.R.A. (N. S.), 874; Zayas Vázquez et al. v. Registrador de Guayama, 36 D.P.R. 785; Ex parte Thomas, 12 D.P.R. 367; 15 R.C.L. 604, y siguientes. Las autoridades ci-tadas por el apelado al efecto de que una sentencia no puede ser atacada colateralmente levantando ningún hecho que fué o pudo haber sido levantado en el pleito original no tienen eficacia en este caso. El punto es que de hecho se le-vantaron defensas mediante la negativa general en el caso anterior.
Siendo nula la sentencia por falta de un juicio sobre las cuestiones levantadas, no puede sostenerse. Por lo tanto, la sentencia sobre las alegaciones, dictada en marzo 30, 1925, debe ser anulada y dictarse sentencia en tal sentido en este pleito. La sentencia en el pleito anterior, por que-dar anulada, dejará a las partes en el derecho de seguir adelante con los procedimientos en dicho pleito anterior.

La sentencia de marzo 30, 1925, y todos los procedimien-tos posteriores sobre ejecución de la misma, quedarán anu-lados y el caso será devuelto para ulteriores procedimientos no inconsistentes con esta opinión.